Title: Constantine S. Rafinesque to Thomas Jefferson, 16 September 1819
From: Rafinesque, Constantine Samuel
To: Jefferson, Thomas


						
							 Respected Sir!
							
								Transylvania University
								Lexington Ky
								16th Septr 1819.
							
						
						I hope that no apology will be needful, for taking the liberty of adressing you in the character of one of the Trustees of the Central University of Virginia. If any was requisite I would endeavour to bring to your recollection, the interview I had with you, at Washington City in 1804, when I was introduced to you by Genl Dearborn, & the kind invitation you proferred to visit you at Monticello, which I regret it was never in my power to do.
						The motive which now prompts me to write you, is to let you know that having heard that the Central University of Virginia, will Soon go into operation, on the wise & liberal plan which you have Suggested, I wish to be considered as a Candidate for the professorship most congenial to my pursuits, & beg you accordingly to lay before the board of Trustees, the annexed Letter, which States Such a desire.
						It may be proper, while I offer myself for this appointment, to explain what are my qualifications & motives. This I mean to do by the following private explanations, of which you are at liberty to make the needful use, & to communicate any part thereof, or the whole, to any other Member of the Board.
						
						I was born in Europe, my father was a frenchman, my mother a german. From my earliest youth I have felt an innate taste for natural history & natural Sciences. I came at an early age in the U. St. of America. I lived Since many years in Italy & Sicily, and I returned to America in 1815 with the intention of residing altogether in the U. St. I have travelled in them (often on foot) from Vermont to Virginia & from Connecticut to Illinois. I have discovered an immense number of new Plants, Fishes, Shells, fossils &c and even Some new Quadrupeds! Some of my American & european discoveries are published, many are yet in manuscript. I have published several Works & many tracts in the English, french, italian & latin languages. My flora of Louisiana was sent you by mail. You will find many of my late Tracts in the American Journal of Science, the American Monthly Magazine & the Western Review. I have been elected member of Several learned Societies, and if it should be necessary to exhibit Certificates of my abilities, I could produce those of my worthy friends Dewitt Clinton, Dr. Sam. L. Mitchill, Zaccheus Collins & many more.
						I am now well situated in this town; but Some untowards Circumstances in this University, might induce me to prefer another Situation more eligible a more eligible Situation elsewhere, & nearer from the Atlantic Shores.
						If in the infancy of your University, it might become needful or desirable to acumulate Several departments on one professor, as you have already united the different branches of Natural history in one professorship, I might undertake to teach at the same time the following branches, (which I am fully competent to teach), provided a small additional compensation might be allowed: they are, the french & italian languages, Materia medica, Natural philosophy, Geometry, Map drawing, Natural history drawing, Political Economy &c.
						I have an extensive & rich herbarium of American plants, a Small library &c, which would be deposited in the University. I might be willing to Set apart annually one fourth or one third of my emoluments for the purchase of books, to increase the library of the Univy
						I am imperfectly acquainted as yet with the new arrangements & dispositions taken by your board, except what has been published in the Newspapers. I dont know when & how the Univy is to be fully organized, nor what allowances will be made—I shall merely add that my expectations are moderate; but my zeal very great. It would be gratifying, if you could let me know at your leasure how the Univy progresses, adding any needful explanations, & asking freely any additional details from me.
						
							I have the honor to be respectfully—Sir Your Obedt St
							
								C. S. Rafinesque
							
						
					 